Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   March 04, 2019

The Court of Appeals hereby passes the following order:

A19A1439. KARING HANDS HEALTHCARE SERVICES, LLC v. CITY OF
    STONECREST.

       The City Council of Stonecrest Georgia (the “Council”) denied Karing Hands
Healthcare Services, LLC’s (“Petitioner”) application for a special land use permit
to operate a child care institution. Petitioner then filed a petition for a writ of
certiorari in the superior court. After the superior court issued the writ of certiorari,
the City of Stonecrest (the “City”) filed a motion to dismiss, arguing in pertinent part
that Petitioner failed to satisfy the service requirements outlined in OCGA § 5-4-6 (b)
within the required time after the writ was issued. The superior court granted the
motion to dismiss, and Petitioner filed the instant direct appeal. We, however, lack
jurisdiction.
       Under OCGA § 5-6-35 (a) (1), “[a]ppeals from decisions of the superior courts
reviewing decisions of . . . state and local administrative agencies . . . by certiorari or
de novo proceedings” must be made by filing an application for discretionary appeal
in this Court. See Consolidated Government of Columbus v. Barwick, 274 Ga. 176,
177 (1) (549 SE2d 73) (2001); Taylor v. City of Atlanta, 184 Ga. App. 795, 795-796
(363 SE2d 45) (1987). Compliance with the discretionary appeal procedure is
required even where the superior court dismisses the action. See Taylor, 184 Ga. App.
at 796; accord Brewer v. Bd. of Zoning Adjustment of Atlanta, 170 Ga. App. 351, 351
(317 SE2d 327) (1984).
      Petitioner’s failure to comply with the discretionary appeal procedure deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/04/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.